COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                            EL PASO, TEXAS
                                   §            No. 08-15-00200-CV
IN RE: JUAN CARLOS BERMUDEZ,
                                   §          ORIGINAL PROCEEDING

                 Relator.                       §            ON PETITION FOR WRIT OF

                                                §                     MANDAMUS

                                MEMORANDUM OPINION

       Relator, Juan Carlos Bermudez, has filed a petition for writ of mandamus against the

Honorable Laura Strathmann, Judge of the 388th District Court of El Paso County, Texas,

challenging an order denying Relator’s motion to withdraw deemed admissions. Relator has also

filed a motion requesting a stay of the trial set for July 13, 2015. We deny the relief sought in

the emergency motion and the mandamus petition.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 135-36. Based on the record before us, we

conclude that Relator has failed to establish he is entitled to mandamus relief. Accordingly, we

deny Relator’s emergency motion for stay and the petition for writ of mandamus.


                                            STEVEN L. HUGHES, Justice
July 9, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Rodriguez, J., dissenting